ACCEPTED
                                                                                      05-17-00898-cv
                                                                           FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                  1/31/2018 11:18 AM
                                                                                          LISA MATZ
                                                                                              CLERK

                                No. 05-17-00898-CV

ECKITY CAPITAL MARKETS, LLC, §                     IN THE FIFTH     FILED IN
                                                             5th COURT OF APPEALS
Appellant,                   §                                    DALLAS, TEXAS
                             §                               1/31/2018 11:18:49 AM
v.                           §                     COURT   OF APPEALS
                                                                    LISA MATZ
                             §                                        Clerk
JASON MICHAEL SPENCER,       §
Appellee                     §                     DALLAS, TEXAS

                APPELLANT’S MOTION TO DISMISS APPEAL

      Appellant asks the Court to dismiss this appeal.

      1. Appellant is Eckity Capital Markets, LLC. Appellee is Jason Michael

Spencer.

      2. Appellant perfected this appeal on July 28, 2017, by filing a notice of

appeal.

      3. Texas Rule of Appellate Procedure 42(a)(1) grants the Court authority to

dismiss this appeal “in accordance with a motion of appellant.” Appellant no

longer desires to prosecute this appeal.

      4. Appellee agrees to the dismissal.

      WHEREFORE, PREMISES CONSIDERED, appellant Eckity Capital

Markets, LLC respectfully requests the Court grant its motion to dismiss, taxing

costs on appeal against appellant.
                                             Respectfully submitted,

                                               /s/ Philip A. Sellers
                                             Philip A. Sellers
                                             State Bar No. 18015400
                                             2777 Allen Parkway, Suite 1000
                                             Houston, Texas 77019
                                             (713) 452-2652
                                             (832) 201-9259 - fax
                                             pas@paslawtx.com

                                             ATTORNEY FOR APPELLANT


                       CERTIFICATE OF CONFERENCE

      I certify I conferred with Charmaine Voorhees, counsel for appellee, via
telephone on January 31, 2018, concerning this motion, and appellee does not
oppose the dismissal.

                                              /s/ Philip A. Sellers
                                             Philip A. Sellers


                          CERTIFICATE OF SERVICE

       I certify I served this motion to dismiss on appellee through the electronic
filing manager at the email address of appellee’s attorneys to be served on file with
the electronic filing manager on January 31, 2018.

                                              /s/ Philip A. Sellers
                                             Philip A. Sellers